Citation Nr: 1001591	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-33 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation greater than 20 percent for 
diabetes.  

2.  Entitlement to an evaluation greater than 40 percent for 
diabetes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which continued a 20 percent evaluation for service-connected 
diabetes.  

This decision grants a partial increase to 40 percent for 
diabetes.  The issue of entitlement to an evaluation greater 
than 40 percent is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected diabetes requires insulin, a 
restricted diet, and regulation of activities.


CONCLUSION OF LAW

The criteria for a 40 percent evaluation for diabetes are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 
2009) have been met.  Prior to the rating decision in 
question, VA notified the Veteran in May 2007 correspondence 
of the information and evidence needed to substantiate and 
complete a claim for increase, to include notice of what part 
of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  He was also 
provided notice regarding how VA assigns disability ratings 
and effective dates.  The Veteran was provided notice of the 
specific rating criteria in the October 2008 Statement of the 
Case.  The claim was readjudicated in the November 2008 
Supplemental Statement of the Case.  

In August 2009, a videoconference hearing was held before the 
undersigned Veterans Law Judge (VLJ).  The Veteran testified 
that he continues to receive VA treatment for his diabetes 
and that lately he has been seen every Friday because the 
doctors were changing his insulin and have him on a sliding 
scale.  The record was held open for 30 days so that the 
Veteran could submit additional pertinent evidence, to 
include VA outpatient records.  The Veteran submitted an 
August 2009 treatment record as well as a statement from his 
employer.  The Board acknowledges that the Veteran did not 
submit complete VA outpatient records and did not submit a 
waiver of RO jurisdiction.  See 38 C.F.R. § 20.1304 (2009).  
Notwithstanding, those facts the Board is able to grant a 
partial increase to 40 percent based on the evidence of 
record.  The Board acknowledges that this is not the highest 
schedular evaluation available and as discussed below, the 
Board is remanding for additional VA records and a VA 
examination to determine whether an evaluation greater than 
40 percent is warranted.  Thus, there is no prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II. Analysis

The Veteran served in Vietnam and was originally granted 
service connection for diabetes by rating action dated in 
July 2001.  In a December 2001 rating decision an earlier 
effective date was assigned resulting in the Veteran's 
diabetes being evaluated as 10 percent disabling from 
December 1, 1992; and 20 percent disabling from October 27, 
2000.  The current appeal stems from a claim for increase 
that was filed in March 2007.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155.  
Evaluation of a service-connected disorder requires a review 
of a veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  When a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  If 
there is a question as to which evaluation to apply to a 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.

The Veteran contends that the currently assigned evaluation 
does not adequately reflect the severity of his disability.  
Pursuant to the rating schedule, diabetes is evaluated as 
follows: requiring insulin and restricted diet, or oral 
hypoglycemic agent and restricted diet (20 percent); 
requiring insulin, restricted diet, and regulation of 
activities (40 percent); requiring insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated (60 percent).  38 C.F.R. § 4.119, 
Diagnostic Code 7913.  The term "regulation of activities" 
is defined by Diagnostic Code 7913 as the "avoidance of 
strenuous occupational and recreational activities."  

At the videoconference hearing, the Veteran reported that his 
activities had been restricted for the prior two or three 
years and that he was having a hard time regulating his blood 
sugars.  He testified that he was currently working, but that 
due to the severity of his diabetes he could not perform his 
duties like he used to, and could not stay on work equipment 
as long.  He reported that he had to get off of the equipment 
and take breaks when his blood sugar dropped.  

On VA examination in June 2007, the Veteran reported that he 
was on insulin.  He denied diabetic ketoacidosis and 
hypoglycemic reactions.  The examiner noted that the 
Veteran's diabetes was fairly controlled with the current 
regimen, and that he had no regulations or restrictions due 
to his diabetes.  

A June 2007 statement from the Veteran's supervisor indicates 
that he had been with the Veteran on numerous occasions when 
he has broke out in a sweat and become very weak and had to 
sit down.  He noted that the Veteran would have to give 
himself an insulin shot or drink juice or eat something in 
order to get himself feeling better.  He noted that the 
Veteran was employed as an equipment operator and the 
appellant feared that he might become a danger to himself or 
a fellow worker if his insulin level dropped quickly.  

An August 2009 statement from the Veteran's supervisor 
indicates that he has witnessed the Veteran break out in cold 
sweats and become clammy and basically unable to function.  
He indicated that the Veteran's diabetes was affecting his 
job performance and possibly putting him and others in 
danger.  The supervisor indicated that he was at a point 
where he did not feel comfortable putting the Veteran on 
heavy equipment.  

VA records show continued treatment for diabetes and there 
appears to be a long history of poor compliance with diet and 
medication.  VA record dated in November 2007 indicates the 
Veteran was counseled on regulated exercises and diet 
modifications.  Records dated in June and August 2008 
indicates that the Veteran wanted his provider to write a 
letter explaining the severity of his diabetes.  A VA note 
dated in August 2009 indicates that the Veteran required 
insulin and was on a restricted diet with regulation of 
activities.  It was further noted that the Veteran required 
close supervision of diabetes and was on special insulin with 
regular insulin and Detemir insulin.

The Board acknowledges that the VA provider did not 
specifically discuss how the Veteran's activities are 
regulated and therefore, it is somewhat unclear if such 
regulation is the type contemplated by the rating schedule.  
Notwithstanding, the evidence of record, particularly the 
statements from the Veteran's supervisor, suggest that he 
should be avoiding strenuous occupational activities.  
Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the Veteran's diabetes requires insulin, a 
restricted diet, and a regulation of activities.  Therefore, 
the criteria for a 40 percent evaluation are met.  


ORDER

A 40 percent evaluation for diabetes is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

As noted above, the Veteran testified that he is receiving 
frequent VA treatment for diabetes.  On review, VA medical 
records were last printed in November 2008.  VA records are 
relevant to the issue of whether an evaluation greater than 
40 percent is warranted for diabetes.  Therefore, additional 
records should be obtained.  See 38 C.F.R. § 3.159(c)(2).

The Veteran most recently underwent a VA examination for 
diabetes in June 2007.  Considering the Veteran's reports of 
increased difficulties controlling his blood sugars and 
problems at work, the Board finds that additional examination 
is warranted to determine the current severity of the 
Veteran's diabetes.  See 38 C.F.R. § 3.327.  

Accordingly, the case is REMANDED for the following action:

1.  Request VA records pertaining to the 
Veteran's diabetes for the period from 
November 2008 to the present.  All records 
obtained or any responses received should 
be associated with the claims file.   If 
the RO cannot locate such records, the RO 
must specifically document the attempts 
that were made to locate them, and explain 
in writing why further attempts to locate 
or obtain any government records would be 
futile.  The RO must then: (a) notify the 
claimant of the specific records that it is 
unable to obtain; (b) explain the efforts 
VA has made to obtain that evidence; and 
(c) describe any further action it will 
take with respect to the claims.  The 
claimant must then be given an opportunity 
to respond.

2.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
severity of his diabetes.  All necessary 
diagnostic tests should be conducted.  The 
claims file should be available for review 
and the examine.  All findings should be 
set forth in detail.  

3.  Following the requested development, 
the AMC/RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
Remand.  If the report is deficient in any 
manner, the AMC/RO must implement 
corrective action at once.

4.  Upon completion of the above and any 
additional development deemed appropriate, 
readjudicate the issue of entitlement to 
an evaluation greater than 40 percent for 
diabetes.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


